 1

 2

 3

 4

 5                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 6                                      AT SEATTLE

 7    ALFRED E. WILLIAMS,

 8                                 Plaintiff,            CASE NO. C18-0863-RSM

 9           v.
                                                         ORDER DISMISSING ACTION
10    SUPERIOR COURT OF WASHINGTON
      FOR KING COUNTY, et al.,
11
                                   Defendants.
12

13          The Court, having reviewed plaintiff’s civil rights complaint, the Report and

14   Recommendation of Mary Alice Theiler, United States Magistrate Judge, and the remaining

15   record, and no objections having been filed, does hereby find and ORDER:

16          (1)    The Court adopts the Report and Recommendation;

17          (2)    Plaintiff’s complaint, and this action, are DISMISSED with prejudice; and

18          (3)    The Clerk is directed to send copies of this Order to plaintiff and to the Honorable

19   Mary Alice Theiler.

20          DATED this 30 day of October 2018.

21

22
                                                 A
                                                 RICARDO S. MARTINEZ
                                                 CHIEF UNITED STATES DISTRICT JUDGE
23

     ORDER DISMISSING ACTION
     PAGE - 1
